                                                 Case 2:19-cv-05015-DWL Document 1 Filed 08/22/19 Page 1 of 14



                                                BENDAU & BENDAU PLLC
                                            1   Clifford P. Bendau, II (AZ Bar No. 030204)
                                                Christopher J. Bendau (AZ Bar No. 032981)
                                            2   P.O. Box 97066
                                                Phoenix, Arizona 85060
                                            3   Telephone: (480) 382-5176
                                                Fax: (480) 304-3805
                                            4   Email: cliffordbendau@bendaulaw.com
                                                       chris@bendaulaw.com
                                            5   Attorneys for Plaintiff
                                            6
                                                                         UNITED STATES DISTRICT COURT
                                            7
                                                                                DISTRICT OF ARIZONA
                                            8
                                                 Manuel Reyes,
                                            9                                                 No. __________________________
                                           10                          Plaintiff,
                                                                                              COMPLAINT
                                           11    vs.
BENDAU & BENDAU PLLC




                                                                                              (Demand for Jury Trial)
                                           12
                                                 Priority Towing, LLC, an Arizona
                       Phoenix, AZ 85060




                                           13    limited liability company, Manhattan
                        P.O. Box 97066




                                                 Investments, LP, a Delaware Limited
                                           14    Partnership, Brian Jackson and Jane
                                                 Doe Jackson, a married couple, and
                                           15    Conor Gleason and Jane Doe Gleason,
                                                 a married couple,
                                           16
                                                                       Defendants,
                                           17
                                           18
                                           19          Plaintiff, Manuel Reyes (“Plaintiff”), individually, alleges as follows:
                                           20                               PRELIMINARY STATEMENT
                                           21
                                                       1.     Plaintiff brings this action against Defendants Priority Towing, LLC, Brian
                                           22
                                                Jackson and Jane Doe Jackson, and Conor Gleason and Jane Doe Gleason (collectively
                                           23
                                           24   “Defendants”), for their unlawful failure to pay overtime in violation of the Fair Labor
                                           25   Standards Act, 29 U.S.C. § 201-219 (“FLSA”) and for their unlawful failure to pay wages
                                           26
                                           27
                                           28
                                                                                            -1-
                                           29
                                           30
                                                 Case 2:19-cv-05015-DWL Document 1 Filed 08/22/19 Page 2 of 14




                                                in violation of the Arizona Wage Act, Arizona Revised Statutes (“A.R.S.”) Title 23,
                                            1
                                            2   Chapter 2.
                                            3          2.     This is an action for equitable relief, unpaid wages, liquidated damages,
                                            4
                                                interest, attorneys’ fees, and costs under the FLSA and the Arizona Wage Act.
                                            5
                                                       3.     The FLSA was enacted “to protect all covered workers from substandard
                                            6
                                            7   wages and oppressive working hours.” Under the FLSA, employers must pay all non-
                                            8   exempt employees a one and one-half times their regular rates of pay for all time spent
                                            9
                                                working in excess of 40 hours in a given workweek.
                                           10
                                                       4.     The Arizona Wage Act, and A.R.S. Title 23, Chapter 2, employment wage
                                           11
BENDAU & BENDAU PLLC




                                           12   payment standards for the state of Arizona. The Arizona Wage Act recognizes that
                       Phoenix, AZ 85060




                                           13   employers must pay their employees all wages earned.
                        P.O. Box 97066




                                           14
                                                                              JURISDICTION AND VENUE
                                           15
                                                       5.     This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331, 29
                                           16
                                           17   U.S.C. § 201, et seq., and 28 U.S.C. § 1367 because this civil action arises under the

                                           18   Constitution, the law of the United States, and Arizona law.
                                           19
                                                       6.     Venue is proper in this district pursuant to 28 U.S.C. § 1391(b) and (c)
                                           20
                                                because acts giving rise to the claims of Plaintiff occurred within the District of Arizona,
                                           21
                                           22   and Defendants regularly conduct business in and have engaged in the wrongful conduct

                                           23   alleged herein – and, thus, are subject to personal jurisdiction in – this judicial district.
                                           24
                                                                                          PARTIES
                                           25
                                                       7.     At all material times to the matters alleged herein, Plaintiff is an individual
                                           26
                                           27   residing in Maricopa County, Arizona, and is a former employee of Defendants.

                                           28
                                                                                              -2-
                                           29
                                           30
                                                 Case 2:19-cv-05015-DWL Document 1 Filed 08/22/19 Page 3 of 14




                                                       8.     At all material times, Plaintiff is a full-time, non-exempt employee of
                                            1
                                            2   Defendants from approximately May 1, 2015, through the present.
                                            3          9.     At all material times, Plaintiff was employed by Priority Towing, LLC as a
                                            4
                                                tow-truck driver. Priority Towing, LLC employed Plaintiff to perform various repetitive
                                            5
                                                non-exempt tasks, including but not limited to towing vehicles to and from Defendants’
                                            6
                                            7   holding facility, shops, customers’ homes, or body shops.
                                            8          10.    At all material times, Plaintiff was an employee of Priority Towing, LLC as
                                            9
                                                defined in 29 U.S.C. § 203(e)(1) and was a non-exempt employee under 29 U.S.C. §
                                           10
                                                213(a)(1).
                                           11
BENDAU & BENDAU PLLC




                                           12          11.    Defendant Priority Towing, LLC is an Arizona limited liability company,
                       Phoenix, AZ 85060




                                           13   authorized to do business in the State of Arizona and was at all relevant times Plaintiff’s
                        P.O. Box 97066




                                           14
                                                Employer as defined by 29 U.S.C. § 203(d).
                                           15
                                                       12.    At all material times, Defendant Priority Towing, LLC was a limited
                                           16
                                           17   liability company duly licensed to transact business in the State of Arizona. At all

                                           18   material times, Defendant Priority Towing, LLC does business, has offices, and/or
                                           19
                                                maintains agents for the transaction of its customary business in Maricopa County,
                                           20
                                                Arizona.
                                           21
                                           22          13.    At all relevant times, Plaintiff was an employee of Defendant Priority

                                           23   Towing, LLC. At all relevant times, Defendant Priority Towing, LLC, acting through its
                                           24
                                                agents, representatives, employees, managers, members, and/or other representatives had
                                           25
                                                the authority to hire and fire employees, supervised and controlled work schedules or the
                                           26
                                           27   conditions of employment, determined the rate and method of payment, and maintained

                                           28
                                                                                            -3-
                                           29
                                           30
                                                 Case 2:19-cv-05015-DWL Document 1 Filed 08/22/19 Page 4 of 14




                                                employment records in connection with Plaintiff’s employment with Defendants. In any
                                            1
                                            2   event, at all relevant times, Defendant Priority Towing, LLC was an employer subject to
                                            3   the Fair Labor Standards Act (FLSA) and employed Plaintiff.
                                            4
                                                        14.   Defendant Priority Towing, LLC is an employer under the FLSA. The
                                            5
                                                FLSA defines “employer” as any person who acts directly or indirectly in the interest of
                                            6
                                            7   an employer in relation to an employee. Defendant Priority Towing, LLC had the
                                            8   authority to hire and fire employees, supervised and controlled work schedules or the
                                            9
                                                conditions of employment, determined the rate and method of payment, and maintained
                                           10
                                                employment records in connection with Plaintiff’s employment with Defendants. As a
                                           11
BENDAU & BENDAU PLLC




                                           12   person who acted in the interest of Defendant Priority Towing, LLC in relation to the
                       Phoenix, AZ 85060




                                           13   company’s employees, Defendant Priority Towing, LLC is subject to liability under the
                        P.O. Box 97066




                                           14
                                                FLSA.
                                           15
                                                        15.   At all material times, Defendant Manhattan Investments, LP was a limited
                                           16
                                           17   partnership duly licensed to transact business in the State of Arizona. At all material

                                           18   times, Defendant Manhattan Investments, LP does business, has offices, and/or maintains
                                           19
                                                agents for the transaction of its customary business in Maricopa County, Arizona.
                                           20
                                                        16.   At all relevant times, Plaintiff was an employee of Defendant Manhattan
                                           21
                                           22   Investments, LP. At all relevant times, Defendant Manhattan Investments, LP, acting

                                           23   through its agents, representatives, employees, managers, members, and/or other
                                           24
                                                representatives had the authority to hire and fire employees, supervised and controlled
                                           25
                                                work schedules or the conditions of employment, determined the rate and method of
                                           26
                                           27   payment, and maintained employment records in connection with Plaintiff’s employment

                                           28
                                                                                            -4-
                                           29
                                           30
                                                  Case 2:19-cv-05015-DWL Document 1 Filed 08/22/19 Page 5 of 14




                                                with Defendants. In any event, at all relevant times, Defendant Manhattan Investments,
                                            1
                                            2   LP was an employer subject to the Fair Labor Standards Act (FLSA) and employed
                                            3   Plaintiff.
                                            4
                                                       17.    Defendant Manhattan Investments, LP is an employer under the FLSA.
                                            5
                                                The FLSA defines “employer” as any person who acts directly or indirectly in the interest
                                            6
                                            7   of an employer in relation to an employee. Defendant Manhattan Investments, LP had
                                            8   the authority to hire and fire employees, supervised and controlled work schedules or the
                                            9
                                                conditions of employment, determined the rate and method of payment, and maintained
                                           10
                                                employment records in connection with Plaintiff’s employment with Defendants. As a
                                           11
BENDAU & BENDAU PLLC




                                           12   person who acted in the interest of Defendant Manhattan Investments, LP in relation to
                       Phoenix, AZ 85060




                                           13   the company’s employees, Defendant Manhattan Investments, LP is subject to liability
                        P.O. Box 97066




                                           14
                                                under the FLSA.
                                           15
                                                       18.    Defendants Brian Jackson and Jane Doe Jackson are, upon information and
                                           16
                                           17   belief, husband and wife. They have caused events to take place giving rise to this action

                                           18   as to which their marital community is fully liable. Brian Jackson is the Owner of Priority
                                           19
                                                Towing, LLC and was at all relevant times Plaintiff’s employer as defined by 29 U.S.C. §
                                           20
                                                203(d). Jane Doe Jackson is also the Owner of Priority Towing, LLC.
                                           21
                                           22          19.    Under the FLSA, Defendants Brian Jackson and Jane Doe Jackson are

                                           23   employers. The FLSA defines “employer” as any individual who acts directly or
                                           24
                                                indirectly in the interest of an employer in relation to an employee. Defendants Brian
                                           25
                                                Jackson and Jane Doe Jackson are the owners of Priority Towing, LLC. They had the
                                           26
                                           27   authority to hire and fire employees, supervised and controlled work schedules or the

                                           28
                                                                                            -5-
                                           29
                                           30
                                                 Case 2:19-cv-05015-DWL Document 1 Filed 08/22/19 Page 6 of 14




                                                conditions of employment, determined the rate and method of payment, and maintained
                                            1
                                            2   employment records in connection with Plaintiff’s employment with Priority Towing,
                                            3   LLC. As persons who acted in the interest of Priority Towing, LLC in relation to the
                                            4
                                                company’s employees, Brian Jackson and Jane Doe Jackson are subject to individual
                                            5
                                                liability under the FLSA.
                                            6
                                            7          20.    Defendant Conor Gleason and Jane Doe Gleason are, upon information and
                                            8   belief, husband and wife. They have caused events to take place giving rise to this action
                                            9
                                                as to which their marital community is fully liable. Conor Gleason is the Owner of
                                           10
                                                Priority Towing, LLC and was at all relevant times Plaintiff’s employer as defined by 29
                                           11
BENDAU & BENDAU PLLC




                                           12   U.S.C. § 203(d). Jane Doe Gleason is also the Owner of Priority Towing, LLC.
                       Phoenix, AZ 85060




                                           13          21.    Under the FLSA, Defendants Conor Gleason and Jane Doe Gleason are
                        P.O. Box 97066




                                           14
                                                employers. The FLSA defines “employer” as any individual who acts directly or
                                           15
                                                indirectly in the interest of an employer in relation to an employee. Defendants Conor
                                           16
                                           17   Gleason and Jane Doe Gleason are the owners of Priority Towing, LLC. They had the

                                           18   authority to hire and fire employees, supervised and controlled work schedules or the
                                           19
                                                conditions of employment, determined the rate and method of payment, and maintained
                                           20
                                                employment records in connection with Plaintiff’s employment with Priority Towing,
                                           21
                                           22   LLC. As persons who acted in the interest of Priority Towing, LLC in relation to the

                                           23   company’s employees, Conor Gleason and Jane Doe Gleason are subject to individual
                                           24
                                                liability under the FLSA.
                                           25
                                           26
                                           27
                                           28
                                                                                            -6-
                                           29
                                           30
                                                 Case 2:19-cv-05015-DWL Document 1 Filed 08/22/19 Page 7 of 14




                                                       22.    Plaintiff is further informed, believe, and therefore alleges that each of the
                                            1
                                            2   Defendants herein gave consent to, ratified, and authorized the acts of all other
                                            3   Defendants, as alleged herein.
                                            4
                                                       23.    Defendants, and each of them, are sued in both their individual and
                                            5
                                                corporate capacities.
                                            6
                                            7          24.    Defendants are jointly and severally liable for the injuries and damages
                                            8   sustained by Plaintiff.
                                            9
                                                       25.    At all relevant times, Plaintiff was an “employee” of Defendants as defined
                                           10
                                                by the FLSA, 29 U.S.C. § 201, et seq.
                                           11
BENDAU & BENDAU PLLC




                                           12          26.    The provisions set forth in the FLSA, 29 U.S.C. § 201, et seq., apply
                       Phoenix, AZ 85060




                                           13   Arizona Defendants
                        P.O. Box 97066




                                           14
                                                       27.    At all relevant times, Defendants were and continue to be “employers” as
                                           15
                                                defined by FLSA, 29 U.S.C. § 201, et seq.
                                           16
                                           17          28.    Defendants individually and/or through an enterprise or agent, directed and

                                           18   exercised control over Plaintiff’s work and wages at all relevant times.
                                           19
                                                       29.    Plaintiff, in his work for Defendants, was employed by an enterprise
                                           20
                                                engaged in commerce that had annual gross sales of at least $500,000.
                                           21
                                           22          30.    At all relevant times, Plaintiff, in his work for Defendants, was engaged in

                                           23   commerce or the production of goods for commerce.
                                           24
                                                       31.    At all relevant times, Plaintiff, in his work for Defendants, was engaged in
                                           25
                                                interstate commerce.
                                           26
                                           27
                                           28
                                                                                             -7-
                                           29
                                           30
                                                 Case 2:19-cv-05015-DWL Document 1 Filed 08/22/19 Page 8 of 14




                                                       32.    Plaintiff, in his work for Defendants, regularly handled goods produced and
                                            1
                                            2   transported in interstate commerce.
                                            3                                 FACTUAL ALLEGATIONS
                                            4
                                                       33.    Defendants own and/or operate as Priority Towing, LLC, an enterprise
                                            5
                                                located in Maricopa County, Arizona.
                                            6
                                            7          34.    Priority Towing, LLC is an enterprise that build, maintains, and repairs
                                            8   pools, fountains, spas and other similar items in Arizona.
                                            9
                                                       35.    On approximately May 2015, Plaintiff began employment with Defendants
                                           10
                                                as a tow-truck driver, performing various repetitive non-exempt tasks, including but not
                                           11
BENDAU & BENDAU PLLC




                                           12   limited to towing vehicles to and from Defendants’ holding facility, shops, customers’
                       Phoenix, AZ 85060




                                           13   homes, or body shops.
                        P.O. Box 97066




                                           14
                                                       36.    Plaintiff was not a manager in his work for Defendants.
                                           15
                                                       37.    Plaintiff did not have supervisory authority over any employees in his work
                                           16
                                           17   for Defendants.

                                           18          38.    Plaintiff did not possess the authority to hire or fire employees in his work
                                           19
                                                for Defendants.
                                           20
                                                       39.    Plaintiff did not possess the authority to make critical job decisions with
                                           21
                                           22   respect to any Priority Towing, LLC employee in his work for Defendants.

                                           23          40.    Plaintiff did not direct the work of two or more employees in his work for
                                           24
                                                Defendants.
                                           25
                                                       41.    Plaintiff did not exercise discretion and independent judgment with respect
                                           26
                                           27   to matters of significance in his work for Defendants.

                                           28
                                                                                            -8-
                                           29
                                           30
                                                 Case 2:19-cv-05015-DWL Document 1 Filed 08/22/19 Page 9 of 14




                                                      42.     Plaintiff did not perform office or non-manual work for Defendants in his
                                            1
                                            2   work for Defendants.
                                            3         43.     Plaintiff’s primary duty was not the management of the enterprise in which
                                            4
                                                he was employed or any recognized department of the enterprise in his work for
                                            5
                                                Defendants.
                                            6
                                            7         44.     For the duration of Plaintiff’s employment with Defendants, Plaintiff was
                                            8   compensated at a rate of $13.00 per hour for every hour worked.
                                            9
                                                      45.     In addition, Defendants compensated Plaintiff an additional $100.00 per
                                           10
                                                pay period as an apparent “safety bonus.”
                                           11
BENDAU & BENDAU PLLC




                                           12         46.     From the commencement of Plaintiff employment in May 2015 through the
                       Phoenix, AZ 85060




                                           13   present, he has been a non-exempt employee.
                        P.O. Box 97066




                                           14
                                                      47.     Throughout the duration of Plaintiff’s employment, Defendants have failed
                                           15
                                                to properly compensate Plaintiff for his overtime hours.
                                           16
                                           17         48.     Plaintiff routinely worked with knowledge of Defendants, and generally at

                                           18   Defendants’ request, in excess of 40 hours per week during his employment with
                                           19
                                                Defendants.
                                           20
                                                      49.     Specifically, during his employment, Plaintiff routinely worked
                                           21
                                           22   approximately 63 hours per week and was not paid the premium one and one-half times

                                           23   his regular rate of pay as required under the FLSA for hours worked over 40 in a
                                           24
                                                workweek.
                                           25
                                                      50.     In a given workweek, and during each and every workweek, of Plaintiff’s
                                           26
                                           27   employment with Defendants, Plaintiff worked approximately twenty-three (23) hours of

                                           28
                                                                                            -9-
                                           29
                                           30
                                                 Case 2:19-cv-05015-DWL Document 1 Filed 08/22/19 Page 10 of 14




                                                overtime without being compensated at one and one-half times his regular rate of pay for
                                            1
                                            2   such time worked.
                                            3          51.    Plaintiff worked more than forty (40) hours in a given workweek without
                                            4
                                                being compensated for the overtime hours worked during that workweek.
                                            5
                                                       52.    For example, during workweek of January 25, 2019, Plaintiff worked
                                            6
                                            7   approximately 23 hours of overtime without being compensated at one and one-half times
                                            8   his regular rate of pay for such time worked.
                                            9
                                                       53.    Defendants’ failure to pay Plaintiff one and one-half times the applicable
                                           10
                                                rate of pay for all hours worked in excess of 40 per week violated 29 U.S.C. § 207.
                                           11
BENDAU & BENDAU PLLC




                                           12          54.    Defendants knew that – or acted with reckless disregard as to whether – its
                       Phoenix, AZ 85060




                                           13   failure to pay Plaintiff the proper overtime rate would violate federal and state law, and
                        P.O. Box 97066




                                           14
                                                Defendants were aware of the FLSA overtime wage requirements during Plaintiff’s
                                           15
                                                employment. As such, Defendants’ conduct constitutes a willful violation of the FLSA.
                                           16
                                           17          55.    Plaintiff is a covered employee within the meaning of the Fair Labor

                                           18   Standards Act (“FLSA”).
                                           19
                                                       56.    Plaintiff was a non-exempt employee.
                                           20
                                                       57.    Defendants refused and/or failed to properly disclose to or apprise Plaintiff
                                           21
                                           22   of his rights under the FLSA.

                                           23          58.    Defendants wrongfully withheld wages from Plaintiff by failing to pay all
                                           24
                                                wages due for hours Plaintiff worked.
                                           25
                                                       59.    Defendants individually and/or through an enterprise or agent, directed and
                                           26
                                           27   exercised control over Plaintiff’s work and wages at all relevant times.

                                           28
                                                                                            -10-
                                           29
                                           30
                                                 Case 2:19-cv-05015-DWL Document 1 Filed 08/22/19 Page 11 of 14




                                                       60.    Due to Defendants’ illegal wage practices, Plaintiff is entitled to recover
                                            1
                                            2   from Defendants compensation for unpaid wages, an additional equal amount as
                                            3   liquidated damages, interest, and reasonable attorney’s fees and costs of this action under
                                            4
                                                29 U.S.C. § 216(b).
                                            5
                                                       61.    Due to Defendants’ illegal wage practices, Plaintiff is entitled to recover
                                            6
                                            7   from Defendants compensation for unpaid wages, an additional amount equal to twice the
                                            8   unpaid wages as liquidated damages, interest, and reasonable attorney’s fees and costs of
                                            9
                                                this action under A.R.S. § 355.
                                           10
                                                                  COUNT ONE: FAIR LABOR STANDARDS ACT
                                           11
BENDAU & BENDAU PLLC




                                                                  FAILURE TO PAY PROPER OVERTIME RATE
                                           12
                                                       62.    Plaintiff realleges and incorporates by reference all allegations in all
                       Phoenix, AZ 85060




                                           13
                        P.O. Box 97066




                                           14   preceding paragraphs.

                                           15          63.    Plaintiff was a non-exempt employee entitled to statutorily mandated
                                           16
                                                overtime wages.
                                           17
                                                       64.    In a given workweek, Defendants failed to pay one and one-half times the
                                           18
                                           19   applicable regular rate of pay for all hours worked in excess of 40 hours.

                                           20          65.    As a result of Defendants’ failure to pay Plaintiff one and one-half times his
                                           21   regular rate for all hours worked in excess of 40 per week in a given workweek,
                                           22
                                                Defendants failed and/or refused to pay Plaintiff the applicable overtime rate for all hours
                                           23
                                           24   worked for the duration of his employment, in violation of 29 U.S.C. § 207.

                                           25          66.    As a result of Defendants’ willful failure to compensate Plaintiff the
                                           26   applicable overtime rate for all hours worked, Defendants violated the FLSA.
                                           27
                                           28
                                                                                            -11-
                                           29
                                           30
                                                 Case 2:19-cv-05015-DWL Document 1 Filed 08/22/19 Page 12 of 14




                                                       67.    As such, the full applicable overtime rate is owed for all hours that Plaintiff
                                            1
                                            2   worked in excess of 40 hours per week.
                                            3          68.    Defendants knew that – or acted with reckless disregard as to whether – its
                                            4
                                                failure to pay Plaintiff the proper overtime rate would violate federal and state law, and
                                            5
                                                Defendants were aware of the FLSA overtime wage requirements during Plaintiff’s
                                            6
                                            7   employment. As such, Defendants’ conduct constitutes a willful violation of the FLSA.
                                            8          69.    Defendants have and continue to willfully violate the FLSA by not paying
                                            9
                                                Plaintiff a wage equal to one and one-half times the applicable regular rate of pay for all
                                           10
                                                time Plaintiff spent working for Defendants.
                                           11
BENDAU & BENDAU PLLC




                                           12          70.    Plaintiff is therefore entitled to compensation one and one-half times his
                       Phoenix, AZ 85060




                                           13   regular rate of pay for all hours worked in excess of 40 per week at an hourly rate, to be
                        P.O. Box 97066




                                           14
                                                proven at trial, plus an additional equal amount as liquidated damages, together with
                                           15
                                                interest, costs, and reasonable attorney fees.
                                           16
                                           17          WHEREFORE, Plaintiff, Manuel Reyes, individually, respectfully requests that

                                           18   this Court grant the following relief in Plaintiff Manuel Reyes’s favor, and against
                                           19
                                                Defendants:
                                           20
                                                       A.     For the Court to declare and find that the Defendants committed one or
                                           21
                                           22                 more of the following acts:

                                           23                 i.     violated overtime provisions of the FLSA, 29 U.S.C. § 207, by
                                           24
                                                                     failing to pay proper overtime wages;
                                           25
                                                              ii.    willfully violated overtime provisions of the FLSA, 29 U.S.C. § 207;
                                           26
                                           27
                                           28
                                                                                            -12-
                                           29
                                           30
                                                 Case 2:19-cv-05015-DWL Document 1 Filed 08/22/19 Page 13 of 14




                                                       B.     For the Court to award compensatory damages, including liquidated
                                            1
                                            2                 damages pursuant to 29 U.S.C. § 216(b), to be determined at trial;
                                            3          C.     For the Court to award prejudgment and post-judgment interest;
                                            4
                                                       D.     For the Court to award Plaintiff reasonable attorneys’ fees and costs of the
                                            5
                                                              action pursuant to 29 U.S.C. § 216(b) and all other causes of action set
                                            6
                                            7                 forth herein;
                                            8          E.     Such other relief as this Court shall deem just and proper.
                                            9
                                                                        COUNT TWO: ARIZONA WAGE ACT
                                           10                              FAILURE TO PAY WAGES
                                           11
BENDAU & BENDAU PLLC




                                                       71.    Plaintiff realleges and incorporates by reference all allegations in all
                                           12
                                                preceding paragraphs.
                       Phoenix, AZ 85060




                                           13
                        P.O. Box 97066




                                           14          72.    As a result of Defendants’ failure to pay Plaintiff one and one-half times his

                                           15   regular rate of pay for all hours worked in excess of 40 per week, Defendants did not pay
                                           16
                                                Plaintiff wages owed to Plaintiff, in violation of A.R.S. Title 23, Chapter 2.
                                           17
                                                       73.    As a result of Defendants’ willful failure to compensate Plaintiff wages
                                           18
                                           19   owed for all hours worked, Defendants violated the A.R.S. Title 23, Chapter 2.

                                           20          74.    Pursuant to A.R.S. 23-355, Plaintiff is entitled to damages treble the
                                           21   amount of wages that Defendants failed to pay to Plaintiff, to be proven at trial.
                                           22
                                                       WHEREFORE, Plaintiff, Manuel Reyes, individually, respectfully requests that
                                           23
                                           24   this Court grant the following relief in Plaintiff Manuel Reyes’s favor, and against

                                           25   Defendants:
                                           26
                                           27
                                           28
                                                                                            -13-
                                           29
                                           30
                                                Case 2:19-cv-05015-DWL Document 1 Filed 08/22/19 Page 14 of 14




                                                    F.     For the Court to declare and find that the Defendants violated A.R.S. Title
                                            1
                                            2              23, Chapter 2, by failing to pay wages owed to Plaintiff;
                                            3       G.     For the Court to award compensatory damages, including treble the amount
                                            4
                                                           of wages owed to Plaintiff, pursuant to A.R.S. § 23-355, to be determined
                                            5
                                                           at trial;
                                            6
                                            7       H.     For the Court to award prejudgment and post-judgment interest;
                                            8       I.     For the Court to award Plaintiff a reasonable attorneys’ fees and costs of
                                            9
                                                           the action;
                                           10
                                                    J.     Such other relief as this Court shall deem just and proper.
                                           11
BENDAU & BENDAU PLLC




                                           12                                JURY TRIAL DEMAND
                       Phoenix, AZ 85060




                                           13       Plaintiff hereby demands a trial by jury on all issues so triable.
                        P.O. Box 97066




                                           14
                                           15       RESPECTFULLY SUBMITTED this 22nd day of August 2019.
                                           16
                                                                                        BENDAU & BENDAU PLLC
                                           17
                                                                                                By: /s/ Christopher J. Bendau
                                           18                                                   Christopher J. Bendau
                                                                                                Attorney for Plaintiff
                                           19
                                           20
                                           21
                                           22
                                           23
                                           24
                                           25
                                           26
                                           27
                                           28
                                                                                         -14-
                                           29
                                           30
